Case: 2:20-cv-03707-ALM-EPD Doc #: 47 Filed: 08/10/20 Page: 1 of 2 PAGEID #: 423




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RANJITHA SUBRAMANYA, individually                 :
and on behalf of a class of those similarly       :   Case No. 2:20-CV-3707
situated, et al.,                                 :
                                                  :   Chief Judge Algenon L. Marbley
               Plaintiffs,                        :
                                                  :   Magistrate Judge Deavers
       vs.                                        :
                                                  :   JOINT MOTION FOR MAGISTRATE
UNITED STATES CITIZENSHIP AND                     :   JUDGE MEDIATED NEGOTIATIONS FOR
IMMIGRATION SERVICES, et al.,                     :   CONSENT ORDER
                                                  :
               Defendants.                        :


   Counsel for the parties respectfully request his Honor assign or request the service of a

Magistrate Judge to mediate the above-captioned action, on or between the dates of Tuesday,

August 11, through Friday, August 14, 2020. The parties make this request pursuant to this

Court’s Order, (ECF No. 46), granting the Parties’ Joint Motion to Continue the Preliminary

Injunction Hearing, (ECF No. 45), “so that the parties will have time to negotiate a consent

decree to resolve the claims at issue in Plaintiffs’ complaint.”

   Counsel for the parties have established “benchmarks” or an outline to resolution of this

action for which they request the mediation skills of this Court to negotiate final

parameters/deadlines to each benchmark, for inclusion in a Consent Order.

   This request is not made for purposes of, and will not result in delay, but, rather, is intended

to serve the interest of all parties, conserve the resources of this Court, and advance judicial

economy by exploring the opportunity for extra-judicial resolution as ordered by this Court

pursuant to granting the Parties’ Joint Motion to Continue the Preliminary Injunction Hearing.

ECF No. 46.
Case: 2:20-cv-03707-ALM-EPD Doc #: 47 Filed: 08/10/20 Page: 2 of 2 PAGEID #: 424




Respectfully submitted,

DAVID M. DEVILLERS
United States Attorney

s/Christopher R. Yates                     s/Caroline H. Gentry__________________
CHRISTOPHER R. YATES (0064776)             CAROLINE H. GENTRY (0066136)
Assistant United States Attorney           Porter Wright Morris & Arthur LLP
303 Marconi Boulevard, Suite 200           One South Main Street, Suite 1600
Columbus, Ohio 43215                       Dayton, Ohio 45402
E-mail: christopher.yates@usdoj.gov        E-mail: cgentry@porterwright.com

Attorney for Defendants                    and

                                           Robert H. Cohen (0009216)
                                           David P. Shouvlin (0066154)
                                           Kirsten R. Fraser (0093951)
                                           Porter Wright Morris & Arthur LLP
                                           41 South High Street, Suites 2800-3200
                                           Columbus, Ohio 43215
                                           E-mail: rcohen@porterwright.com
                                           E-mail: dshouvlin@porterwright.com
                                           E-mail: kfraser@porterwright.com

                                           and

                                           Ana P. Crawford (0090581)
                                           Porter Wright Morris & Arthur LLP
                                           250 East Fifth Street, Suite 2200
                                           Cincinnati, Ohio 45202
                                           Email: acrawford@porterwright.com

                                           Attorneys for Plaintiffs




                                       2
